

	

		III

		109th CONGRESS

		2d Session

		S. RES. 423

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. Inhofe (for himself

			 and Mr. Coburn) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating April 8, 2006, as

		  National Cushing's Syndrome Awareness Day.

	

	

		Whereas Cushing’s Syndrome annually affects an estimated

			 10 to 15 people per million, most of whom are currently between the ages of 20

			 and 50;

		Whereas Cushing’s Syndrome is an endocrine or hormonal

			 disorder caused by prolonged exposure of the body’s tissue to high levels of

			 the hormone cortisol;

		Whereas exposure to cortisol can occur by overproduction

			 in the body or by taking glucocorticoid hormones, which are routinely

			 prescribed for asthma, rheumatoid arthritis, lupus, or as an immunosuppressant

			 following transplantation;

		Whereas the syndrome may also result from pituitary

			 adenomas, ectopic ACTH syndrome, adrenal tumors, and Familial Cushing’s

			 Syndrome;

		Whereas Cushing’s Syndrome can cause abnormal weight gain,

			 skin changes, and fatigue and ultimately lead to diabetes, high blood pressure,

			 depression, osteoporosis, and death;

		Whereas Cushing’s Syndrome is diagnosed through a series

			 of tests, often requiring x-ray examinations of adrenal or pituitary glands to

			 locate tumors;

		Whereas many people who suffer from Cushing’s Syndrome are

			 misdiagnosed or go undiagnosed for years because many of the symptoms are

			 mirrored in milder diseases, thereby delaying important treatment

			 options;

		Whereas treatments for Cushing’s Syndrome include surgery,

			 radiation, chemotherapy, cortisol-inhibiting drugs, and reducing the dosage of

			 glucocorticoid hormones;

		Whereas Cushing’s Syndrome was discovered by Dr. Harvey

			 Williams Cushing, who was born on April 8, 1869;

		Whereas the Dr. Harvey Cushing stamp was part of the

			 United States Postal Service's Great American series, initiated

			 in 1980 to recognize individuals for making significant contributions to the

			 heritage and culture of the United States;

		Whereas President Ronald Reagan spoke on April 8, 1987, in

			 the Rose Garden at a White House ceremony to unveil the commemorative stamp

			 honoring Dr. Harvey Cushing;

		Whereas following the ceremony, President Reagan hosted a

			 reception in the State Dining Room for Mrs. John Hay Whitney, Dr. Cushing's

			 daughter, and representatives of the American Association of Neurological

			 Surgeons; and

		Whereas the Senate is an institution that can raise

			 awareness in the general public and the medical community of Cushing’s

			 Syndrome: Now, therefore, be it

		

	

		That the Senate—

			(1)designates April

			 8, 2006, as National Cushing’s Syndrome Awareness Day;

			(2)recognizes that

			 all Americans should become more informed and aware of Cushing’s

			 Syndrome;

			(3)calls upon the

			 people of the United States to observe the date with appropriate ceremonies and

			 activities; and

			(4)directs the

			 Secretary of the Senate to transmit a copy of this resolution to the Cushing’s

			 Understanding, Support & Help Organization.

			

